           Case 1:18-vv-00964-UNJ Document 46 Filed 10/22/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-964V
                                      Filed: July 30, 2019
                                        UNPUBLISHED


    DOROTHY GARONE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                          Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


John Clarke Newton, Bluestien Thompson Sullivan, LLC, Columbia, SC, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 5, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she received a Prevnar-13 vaccination on October 30,
2017, and subsequently suffered right rotator cuff syndrome/bursitis. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On June 19, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her shoulder injury. On July 27, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $73,625.00,
consisting of pain and suffering, which represents all elements of compensation to

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00964-UNJ Document 46 Filed 10/22/19 Page 2 of 4



which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Id.
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $73,625.00, consisting of pain and suffering,
which represents all elements of compensation to which petitioner would be
entitled under 42 U.S.C. § 300aa-15(a), in the form of a check payable to
petitioner, Dorothy Garone.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:18-vv-00964-UNJ Document 46 Filed 10/22/19 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                    )
 DOROTHY GARONE,                                    )
                                                    )
                Petitioner,                         )
                                                    )   No. 18-964V
 v.                                                 )   Chief Special Master Dorsey
                                                    )   ECF
 SECRETARY OF HEALTH AND HUMAN                      )
 SERVICES,                                          )
                                                    )
                Respondent.                         )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 5, 2018, Dorothy Garone (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as result of a Prevnar-13 vaccine administered on October 30, 2017. On June 14,

2019, respondent conceded that entitlement to compensation was appropriate under the terms of

the Vaccine Act. On June 19, 2019, the Chief Special Master Dorsey issued a Ruling on

Entitlement finding that petitioner was entitled to compensation. The case is now in damages.

       I.       Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$73,625.00, consisting of pain and suffering, which represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.


       II.      Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through a




                                                1
            Case 1:18-vv-00964-UNJ Document 46 Filed 10/22/19 Page 4 of 4



lump sum payment of $73,625.00 in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Colleen C. Hartley
                                                       COLLEEN C. HARTLEY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 616-3644
                                                       Fax: (202) 353-2988
DATED: July 27, 2019




1
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2
